





April 2, 2017
Hilarie Koplow-McAdams




Re:    Separation and Transition Agreement
Dear Hilarie:
This letter sets forth the substance of the separation and transition agreement
(the “Agreement”) that New Relic, Inc. (the “Company”) is offering to you to aid
in your employment transition.
1.SEPARATION DATE. Your last day of work with the Company and your employment
termination date will be June 11, 2017 (the “Separation Date”).
2.    TRANSITION PERIOD. If you timely sign this Agreement, then from the date
you sign this Agreement until the Separation Date (the “Transition Period”),
your at-will employment will continue on the following terms:
(a)Duties. During the Transition Period, you will remain an at-will employee of
the Company and will continue to perform all transition-related projects and
duties reasonably requested of you by the Company. You will not be required to
report to the office except as requested by the Company to transition your
duties and responsibilities. During the Transition Period, you must continue to
comply with all of the Company’s policies and procedures and with all of your
statutory and contractual obligations to the Company (including your obligations
under your Employee Proprietary Information and Inventions Agreement (the
“Inventions Agreement”), a copy of which is attached hereto as Exhibit B.
(b)    Compensation and Benefits. During the Transition Period, you will
continue to receive your current base salary, subject to standard withholdings
and deductions, and you will be eligible for the Company’s standard benefits,
subject to the terms of such plans and programs and applicable law.
(c)    Employment Termination. During the Transition Period, you are entitled to
resign your employment for any reason and the Company is entitled to terminate
your employment with or without Cause. If the Company terminates your employment
with Cause during the Transition Period, your employment will end immediately
and you will not receive any further compensation or benefits from the Company
(including the Separation Benefits and Stock Options as defined and set forth in
Sections 4 & 5 below), except for any unpaid salary and vacation accrued through
your last day of employment. If you resign your employment during the Transition
Period, or the Company terminates your employment without Cause during the
Transition Period, you will be paid for any unpaid salary and vacation accrued
through your last day of employment, and you will remain eligible for the
Separation Benefits and the Stock Options set forth in Sections 4 & 5, subject
to the terms and conditions set forth therein.


1

--------------------------------------------------------------------------------







(d)    Cause Definition. For purposes of this Agreement, “Cause” for termination
of your employment will mean any of the following: (i) your willful failure to
substantially perform your duties and responsibilities to the Company or
deliberate violation of a Company policy; (ii) your commission of any act of
fraud, embezzlement, dishonesty or any other willful misconduct that has caused
or is reasonably expected to result in injury to the Company; (iii) unauthorized
use or disclosure by you of any proprietary information or trade secrets of the
Company or any other party to whom you owe an obligation of nondisclosure as a
result of your relationship with the Company; or (iv) your willful breach of any
of your obligations under any written agreement or covenant with the Company.
3.    ACCRUED SALARY. On the Separation Date, the Company will pay you all
accrued salary, and all accrued and unused vacation earned through the
Separation Date, subject to standard payroll deductions and withholdings. You
will also be entitled to your Company bonus for the fiscal year ending March 31,
2017. You are entitled to these payments regardless of whether or not you sign
this Agreement.
4.    SEPARATION BENEFITS. Although the Company is not otherwise obligated to do
so, if you: (i) timely return this fully signed and dated Agreement to the
Company and allow the releases herein to become effective; (ii) if you comply
fully with your obligations hereunder; (iii) if you sign the Separation Date
Release attached hereto as Exhibit A (the “Release”) on or within twenty-one
(21) days after the Separation Date and allow the releases contained therein to
become effective; and (iv) provided that you resign from all positions you
then-hold with the Company and any subsidiaries, the Company will provide you
with the following separation benefit (“Separation Benefits”), which supersede
or extinguish any rights you may have under that certain offer letter dated
November 29, 2013 between you and the Company:
(a)     The Company will pay you the equivalent of six (6) months of your base
salary in effect as of the Separation Date, subject to standard payroll
deductions and withholdings (“Separation Pay”). Your Separation Pay will be paid
in a lump sum on the first regular payday no earlier than one week after the
Release Effective Date (as defined therein).
(b)    Health Care Continuation Coverage.
(i)    COBRA. To the extent provided by the federal COBRA law or, if applicable,
state insurance laws, and by the Company’s current group health insurance
policies, you will be eligible to continue your group health insurance benefits
at your own expense. Later, you may be able to convert to an individual policy
through the provider of the Company’s health insurance, if you wish.
(ii)    COBRA Premiums. If you timely elect continued coverage under COBRA, the
Company will pay your COBRA premiums to continue your coverage (including
coverage for eligible dependents, if applicable) (“COBRA Premiums”) through the
period (the “COBRA Premium Period”) starting on the Separation Date and ending
on the earliest to occur of: (i) December 11, 2017; (ii) the date you become
eligible for group health insurance coverage through a new employer; or (iii)
the date you cease to be eligible for COBRA continuation coverage for any
reason, including plan termination. In the event you become covered under


2

--------------------------------------------------------------------------------







another employer's group health plan or otherwise cease to be eligible for COBRA
during the COBRA Premium Period, you must immediately notify the Company in
writing of such event.
(iii)    Special Cash Payments in Lieu of COBRA Premiums. Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the COBRA Premiums without a substantial risk of violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company instead shall pay to you, on the first day of each calendar month, a
fully taxable cash payment equal to the applicable COBRA premiums for that month
(including premiums for you and your eligible dependents who have elected and
remain enrolled in such COBRA coverage), subject to applicable tax withholdings
(such amount, the “Special Cash Payment”), for the remainder of the COBRA
Premium Period. You may, but are not obligated to, use such Special Cash
Payments toward the cost of COBRA premiums. On the thirtieth (30th) day
following your Separation from Service, the Company will make the first payment
to you under this paragraph, in a lump sum, equal to the aggregate Special Cash
Payments that the Company would have paid to you through such date had the
Special Cash Payments commenced on the first day of the first month following
the Separation from Service through such thirtieth (30th) day, with the balance
of the Special Cash Payments paid thereafter on the schedule described above.
5.    STOCK OPTIONS. You were granted (i) an option to purchase 850,000 shares
of the Company’s common stock (the “Initial Option Grant”), pursuant to the
Company’s 2008 Equity Incentive Plan (the “2008 Plan”), (ii) an option to
purchase 26,112 shares of the Company’s common stock (the “Additional Option
Grant”), pursuant to the Company’s 2014 Equity Incentive Plan (the “2014 Plan”
and, together with the 2008 Plan, the “Plans”) and (iii) a restricted stock unit
(“RSU”) grant for up to 12,484 shares of the Company’s common stock (the “RSU
Grant”), pursuant to the 2014 Plan. Pursuant to the terms of the Plans, your
grant agreements and your Offer Letter, you will be entitled to receive
acceleration of the vesting of 106,250 shares under your Initial Option Grant as
of your Separation Date, equal to the amount that would have vested during the
six-month period following your Separation Date. All other shares under your
Initial Grant that have not vested as of your Separation Date shall be
terminated. In addition, under the terms of the 2014 Plan and your grant
agreements, vesting will cease with respect to all unvested shares under your
Additional Option Grant and RSU Grant as of the Separation Date and your rights
to exercise any vested options shall be as set forth in the applicable stock
option grant notice, stock option agreement, and/or the Plans. Your options and
RSUs shall continue to be governed by the terms of the applicable grant notices,
stock option or RSU agreements and the Plans.
6.    OTHER COMPENSATION OR BENEFITS. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Separation Date.
7.    EXPENSE REIMBURSEMENTS. You agree that, within ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice. The Company
further agrees that it will honor its pre-existing registration


3

--------------------------------------------------------------------------------







payments for you to attend the Fortune Brainstorm Tech Conference in July 2017
and the Fortune Most Powerful Women’s Conference in October 2017, although (i)
you shall be responsible for all other expenses associated with attendance at
these events; (ii) you will not hold yourself out as an employee, agent, or
representative of the Company at these events; and (iii) you agree that the
Company may send other employees, agents, or representatives to these events.
8.    RETURN OF COMPANY PROPERTY. By no later than the close of business on the
Separation Date, you shall return to the Company all Company documents (and all
copies thereof) and other Company property in your possession or control. You
agree that you will make a diligent search to locate any such documents,
property and information within the timeframe referenced above. In addition, if
you have used any personally owned computer, server, or e-mail system to
receive, store, review, prepare or transmit any confidential or proprietary
data, materials or information of the Company, then within five (5) business
days after the Separation Date, you must provide the Company with a
computer-useable copy of such information and then permanently delete and
expunge such confidential or proprietary information from those systems without
retaining any reproductions (in whole or in part); and you agree to provide the
Company access to your system, as requested, to verify that the necessary
copying and deletion is done. Your timely compliance with the provisions of this
paragraph is a precondition to your receipt of the separation benefits provided
hereunder.
9.    PROPRIETARY INFORMATION OBLIGATIONS. Both during and after your employment
you acknowledge your continuing obligations under your Inventions Agreement,
including your obligations not to use or disclose any confidential or
proprietary information of the Company. A copy of your Inventions Agreement is
attached hereto as Exhibit B.
10.    CONFIDENTIALITY. The provisions of this Agreement will be held in
strictest confidence by you and the Company and will not be publicized or
disclosed in any manner whatsoever; provided, however, that: (a) you may
disclose this Agreement to your immediate family; (b) the parties may disclose
this Agreement in confidence to their respective attorneys, accountants,
auditors, tax preparers, and financial advisors; (c) the Company may disclose
this Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure requirements; and (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law. In particular, and without limitation, you agree not
to disclose the terms of this Agreement to any current or former Company
employee.
11.    NONDISPARAGEMENT. You agree not to disparage the Company or the Company’s
officers, directors, employees, shareholders, parents, subsidiaries, affiliates,
and agents, in any manner likely to be harmful to them or their business,
business reputation or personal reputation; and the Company (through its
officers and directors) agrees not to disparage you in any manner likely to be
harmful to you or your business, business reputation or personal reputation;
provided that you and the Company may respond accurately and fully to any
inquiry or request for information when required by legal process. In addition,
nothing in this provision or this Agreement is intended to prohibit or restrain
you in any manner from making disclosures that are protected under the
whistleblower provisions of federal or state law or regulation.


4

--------------------------------------------------------------------------------







12.    NO VOLUNTARY ADVERSE ACTION. You agree that you will not voluntarily
(except in response to legal compulsion) assist any person in bringing or
pursuing any proposed or pending litigation, arbitration, administrative claim
or other formal proceeding against the Company, its parent or subsidiary
entities, affiliates, officers, directors, employees or agents.
13.    COOPERATION. You agree to cooperate fully with the Company in connection
with its actual or contemplated defense, prosecution, or investigation of any
claims or demands by or against third parties, or other matters arising from
events, acts, or failures to act that occurred during the period of your
employment by the Company. Such cooperation includes, without limitation, making
yourself available to the Company upon reasonable notice, without subpoena, to
provide complete, truthful and accurate information in witness interviews,
depositions, and trial testimony. The Company will reimburse you for reasonable
out-of-pocket expenses you incur in connection with any such cooperation
(excluding foregone wages) and will make reasonable efforts to accommodate your
scheduling needs.
14.    NO ADMISSIONS. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.
15.    RELEASE OF CLAIMS.
(a)    General Release. In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, you hereby
generally and completely release the Company, and its affiliated, related,
parent and subsidiary entities, and its and their current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, insurers, affiliates, and assigns (collectively, the “Released
Parties”) from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).
(b)    Scope of Release. The Released Claims include, but are not limited to:
(i) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, expense reimbursements, severance pay, fringe benefits,
stock, stock options, or any other ownership, equity, or profits interests in
the Company; (iii) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (iv) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (v) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (the “ADEA”),
the California Labor Code (as amended), and the California Fair Employment and
Housing Act (as amended).


5

--------------------------------------------------------------------------------







(c)    ADEA Waiver. You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA (the “ADEA
Waiver”), and that the consideration given for the ADEA Waiver is in addition to
anything of value to which you are already entitled. You further acknowledge
that you have been advised, as required by the ADEA, that: (i) your ADEA Waiver
does not apply to any rights or claims that may arise after the date that you
sign this Agreement; (ii) you should consult with an attorney prior to signing
this Agreement (although you may choose voluntarily not to do so); (iii) you
have twenty-one (21) days to consider this Agreement (although you may choose
voluntarily to sign it earlier); (iv) you have seven (7) days following the date
you sign this Agreement to revoke the ADEA Waiver (by providing written notice
of your revocation to the Company’s CEO); and (v) this Agreement will not be
effective until the date upon which the revocation period has expired, which
will be the eighth day after the date that this Agreement is signed by you
provided that you do not revoke it (the “Effective Date”).
(d)    Section 1542 Waiver. YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. In giving the release herein, which
includes claims which may be unknown to you at present, you acknowledge that you
have read and understand Section 1542 of the California Civil Code, which reads
as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of any unknown or unsuspected claims herein.
(e)    Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party or under applicable law;
(ii) any rights which are not waivable as a matter of law; and (iii) any claims
for breach of this Agreement. You hereby represent and warrant that, other than
the Excluded Claims, you are not aware of any claims you have or might have
against any of the Released Parties that are not included in the Released
Claims. You understand that nothing in this Agreement limits your ability to
file a charge or complaint with the Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the Occupational Safety
and Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”). You further understand this Agreement does not limit your ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. While this Agreement does not limit your right to receive an award for
information provided to the Securities and Exchange Commission, you understand
and agree that, to maximum extent permitted by law, you are otherwise waiving
any and all rights you may have to individual relief based on any claims that
you have released and any rights you have waived by signing this Agreement.


6

--------------------------------------------------------------------------------







16.    REPRESENTATIONS. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible, pursuant to the
Family and Medical Leave Act or otherwise, and have not suffered any on-the-job
injury for which you have not already filed a claim.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]












































7

--------------------------------------------------------------------------------









17.    GENERAL. This Agreement, including its exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to this subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable to the fullest extent permitted by law, consistent with the intent
of the parties. This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of California
as applied to contracts made and to be performed entirely within California.
If this Agreement is acceptable to you, please sign below and return the
original to me within twenty-one (21) days.
I wish you good luck in your future endeavors.
Sincerely,
Mark Sachleben
Chief Financial Officer
NEW RELIC, INC.
By: /s/ Mark Sachleben        
 




Exhibit A – Separation Date Release
Exhibit B – Proprietary Information and Inventions Agreement
ACCEPTED AND AGREED:
/s/ Hilarie Koplow-McAdams    
Hilarie Koplow-McAdams


4/2/17                            
Date


8

--------------------------------------------------------------------------------






EXHIBIT A
SEPARATION DATE RELEASE
(To be signed and returned on or within twenty-one (21) days after the
Separation Date.)
In consideration for the Separation Benefits provided to me by New Relic, Inc.
(the “Company”) pursuant to the terms of the separation agreement between me and
the Company dated April 2, 2017 (the “Agreement”), I agree to the terms below.
I hereby generally and completely release the Company, and its affiliated,
related, parent and subsidiary entities, and its and their current and former
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, insurers, affiliates, and assigns (collectively,
“Released Parties”) from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to or on the date I sign this Separation
Date Release (the “Release”). This general release includes, but is not limited
to: (i) all claims arising out of or in any way related to my employment with
the Company, or the termination of that employment; (ii) all claims related to
my compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, paid time off, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership, equity or profits
interests in the Company (iii) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(iv) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (v) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (the “ADEA”), the California Labor Code (as amended), and the
California Fair Employment and Housing Act (as amended).
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given for the
waiver and release in this Release pursuant to the Agreement is in addition to
anything of value to which I am already entitled. I further acknowledge that I
have been advised, as required by the ADEA, that: (i) my waiver and release does
not apply to any rights or claims that may arise after the date that I sign this
Release; (ii) I should consult with an attorney prior to signing this Release
(although I may choose voluntarily not to do so); (iii) I have twenty-one
(21) days to consider this Release (although I may choose voluntarily to sign it
earlier); (iv) I have seven (7) days following the date I sign this Release to
revoke it (by providing written notice of my revocation to the Company); and
(v) this Release will not be effective until the date upon which the revocation
period has expired, which will be the eighth day after the date that this
Release is signed by me provided that I do not revoke it (the “Release Effective
Date”).
In giving the general release herein, which includes claims which may be unknown
to me at present, I acknowledge that I have read and understand Section 1542 of
the California Civil Code, which reads as follows: “A general release does not
extend to claims which the





--------------------------------------------------------------------------------



    


creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any other jurisdiction of with respect to my
release of claims contained herein, including but not limited to the release of
unknown and unsuspected claims.
I am not releasing the following (the “Excluded Claims”): (i) any rights or
claims for indemnification I may have pursuant to any written indemnification
agreement with the Company to which I am a party or under applicable law;
(ii) any rights which cannot be waived as a matter of law; or (iii) any claims
arising from the breach of this Agreement.


I understand that nothing in this Agreement limits my ability to file a charge
or complaint with the Equal Employment Opportunity Commission, the Department of
Labor, the National Labor Relations Board, the Occupational Safety and Health
Administration, the California Department of Fair Employment and Housing, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (“Government Agencies”). I further understand
this Agreement does not limit my ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company. While this Agreement does not limit
my right to receive an award for information provided to the Securities and
Exchange Commission, I understand and agree that, to maximum extent permitted by
law, I am waiving any and all rights I may have to individual relief based on
any claims that I have released and any rights I have waived by signing this
Release.
I hereby represent that I have been paid all compensation owed and for all time
worked, I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the federal Family and Medical Leave Act, the
California Family Rights Act, or otherwise, and I have not suffered any
on-the-job injury or illness for which I have not already filed a workers’
compensation claim. I represent that I have no lawsuits, claims or actions
pending in my name, or on behalf of any other person or entity, against the
Company or any other person or entity subject to the release granted in this
Release.


ACCEPTED AND AGREED:
    
Hilarie Koplow-McAdams


                            
Date





--------------------------------------------------------------------------------










EXHIBIT B
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT






 





--------------------------------------------------------------------------------





EXHIBIT A – NEW RELIC, INC.
EMPLOYEE PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT
In consideration of my employment or continued employment by NEW RELIC, INC.
(“Company”), and the compensation now and hereafter paid to me, I hereby agree
as follows:
1. NONDISCLOSURE
1.1 Recognition of Company’s Rights; Nondisclosure. At all times during my
employment and for a period of five (5) years thereafter, I will hold in
strictest confidence and will not disclose, use, lecture upon or publish any of
the Company’s Proprietary Information (defined below), except as such
disclosure, use or publication may be required in connection with my work for
the Company, or unless an officer of the Company expressly authorizes such in
writing. I will obtain Company’s written approval before publishing or
submitting for publication any material (written, verbal, or otherwise) that
relates to my work at Company and/or incorporates any Proprietary Information. I
hereby assign to the Company any rights I may have or acquire in such
Proprietary Information and recognize that all Proprietary Information shall be
the sole property of the Company and its assigns.
1.2 Proprietary Information. The term “Proprietary Information” shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Company. By way of illustration but not limitation, “Proprietary Information”
includes (a) trade secrets, inventions, mask works, ideas, processes, formulas,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques (hereinafter
collectively referred to as “Inventions”); and (b) information regarding plans
for research, development, new products, marketing and selling, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers; and (c) information regarding the skills and
compensation of other employees of the Company. Notwithstanding the foregoing,
it is understood that, at all such times, I am free to use information which is
generally known in the trade or industry, which is not gained as result of a
breach of this Agreement, and my own skill, knowledge, know-how and experience
to whatever extent and in whichever way I wish.
1.3 Third Party Information. I understand, in addition, that the Company has
received and in the
 
future will receive from third parties confidential or proprietary information
(“Third Party Information”) subject to a duty on the Company’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes. During the
term of my employment and thereafter, I will hold Third Party Information in the
strictest confidence and will not disclose to anyone (other than Company
personnel who need to know such information in connection with their work for
the Company) or use, except in connection with my work for the Company, Third
Party Information unless expressly authorized by an officer of the Company in
writing.
1.4 No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person. I will use in the performance of my duties only information which is
generally known and used by persons with training and experience comparable to
my own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided or developed by the Company.
2. ASSIGNMENT OF INVENTIONS.
2.1 Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.
2.2 Prior Inventions. Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement. To preclude any possible uncertainty, I have set
forth on Exhibit C (Previous Inventions) attached hereto a complete list of all
Inventions that I have, alone or jointly with others, conceived, developed or
reduced to





--------------------------------------------------------------------------------




practice or caused to be conceived, developed or reduced to practice prior to
the commencement of my employment with the Company, that I consider to be my
property or the property of third parties and that wish to have excluded from
the scope of this Agreement (collectively referred to as “Prior Inventions”). If
disclosure of any such Prior Invention would cause me to violate any prior
confidentiality agreement, I understand that I am not to list such Prior
Inventions in Exhibit C but am only to disclose a cursory name for each such
invention, a listing of the party(ies) to whom it belongs and the fact that full
disclosure as to such inventions has not been made for that reason. A space is
provided on Exhibit C for such purpose. If no such disclosure is attached, I
represent that there are no Prior Inventions. If, in the course of my employment
with the Company, I incorporate a Prior Invention into a Company product,
process or machine, the Company is hereby granted and shall have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license (with rights to
sublicense through multiple tiers of sublicensees) to make, have made, modify,
use and sell such Prior Invention. Notwithstanding the foregoing, I agree that I
will not incorporate, or permit to be incorporated, Prior Inventions in any
Company Inventions without the Company’s prior written consent.
2.3 Assignment of Inventions. Subject to Sections 2.4, and 2.6, I hereby assign
and agree to assign in the future (when any such Inventions or Proprietary
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to the Company all my right, title and interest in and to any and
all Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with the Company. Inventions assigned to the
Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as “Company Inventions.”
2.4 Nonassignable Inventions. This Agreement does not apply to an Invention
which qualifies fully as a nonassignable Invention under Section 2870 of the
California Labor Code (hereinafter “Section 2870”). I have reviewed the
notification on Exhibit B (Limited Exclusion Notification) and agree that my
signature acknowledges receipt of the notification.
2.5 Obligation to Keep Company Informed. During the period of my employment and
for six (6) months after termination of my employment with
 
the Company, I will promptly disclose to the Company fully and in writing all
Inventions authored, conceived or reduced to practice by me, either alone or
jointly with others. In addition, I will promptly disclose to the Company all
patent applications filed by me or on my behalf within a year after termination
of employment. At the time of each such disclosure, will advise the Company in
writing of any Inventions that I believe fully qualify for protection under
Section 2870; and I will at that time provide to the Company in writing all
evidence necessary to substantiate that belief. The Company will keep in
confidence and will not use for
any purpose or disclose to third parties without my consent any confidential
information disclosed in writing to the Company pursuant to this Agreement
relating to Inventions that qualify fully for protection under the provisions of
Section 2870. I will preserve the confidentiality of any Invention that does not
fully qualify for protection under Section 2870.
2.6 Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by the Company.
2.7 Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are “works made for hire,” pursuant to
United States Copyright Act (17 U.S.C., Section 101).
2.8 Enforcement of Proprietary Rights. I will assist the Company in every proper
way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company’s request on such assistance.





--------------------------------------------------------------------------------




In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.
 
9.
3. RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Inventions
made by me during the period of my employment at the Company, which records
shall be available to and remain the sole property of the Company at all times.
4. ADDITIONAL ACTIVITIES. I agree that during the period of my employment by the
Company I will not, without the Company’s written consent, engage in any
employment or business activity which is competitive with, or would otherwise
conflict with, my employment by the Company. I agree further that for the period
of my employment by the Company and for one (1) year after the date of
termination of my employment by the Company I will not, either directly or
through others, solicit or attempt to solicit any employee, independent
contractor or consultant of the company to terminate his or her relationship
with the Company in order to become an employee, consultant or independent
contractor to or for any other person or entity.
5. NO CONFLICTING OBLIGATION. I represent that my performance of all the terms
of this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence or
in trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any agreement either written or oral in conflict
herewith.
6. RETURN OF COMPANY DOCUMENTS. When I leave the employ of the Company, I will
deliver to the Company any and all drawings, notes, memoranda,
 
specifications, devices, formulas, and documents, together with all copies
thereof, and any other material containing or disclosing any Company Inventions,
Third Party Information or Proprietary Information of the Company. I further
agree that any property situated on the Company’s premises and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by Company personnel at any time with or without
notice. Prior to leaving, I will cooperate with the Company in completing and
signing the Company’s termination statement.
7. LEGAL AND EQUITABLE REMEDIES. Because my services are personal and unique and
because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without
prejudice to any other rights and remedies that the Company may have for a
breach of this Agreement.
8. NOTICES. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.
9. NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.
10. GENERAL PROVISIONS.
10.1 Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents. I hereby expressly consent to
the personal jurisdiction of the state and federal courts located in San
Francisco County, California, for any lawsuit filed there against me by Company
arising from or related to this Agreement.
10.2 Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of





--------------------------------------------------------------------------------




this Agreement, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein. If moreover,
any one or more of the provisions contained in this Agreement shall for any
reason be held to be excessively broad as to duration, geographical scope,
activity or subject, it shall be construed by limiting and reducing it, so as to
be enforceable to the extent compatible with the applicable law as it shall then
appear.
10.3 Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.
10.4 Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.
 
10.
10.5 Employment. I agree and understand that nothing in this Agreement shall
confer any right with respect to continuation of employment by the Company, nor
shall it interfere in any way with my right or the Company’s right to terminate
my employment at any time, with or without cause.
10.6 Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.
10.7 Advice of Counsel. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE
READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.
10.8 Entire Agreement. The obligations pursuant to Sections 1 and 2 of this
Agreement shall apply to any time during which I was previously employed, or am
in the future employed, by the Company as a consultant if no other agreement
governs nondisclosure and assignment of inventions during such period. This
Agreement is the final, complete and
 
exclusive agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions between us. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing and signed by the party to be charged. Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.
This Agreement shall be effective as of the first day of my employment with the
Company, namely: December 2nd, 2013.
I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
FILLED OUT EXHIBIT B TO THIS AGREEMENT.
 
Dated:
 
29-NOV-2013
 
/s/ Hilarie Koplow-McAdams
Hilarie Koplow-McAdams

ACCEPTED AND AGREED TO: NEW RELIC, INC.
 
 
By:
 
/s/ Mark J. Sachleben
Title:
 
CFO
 
188 Spear St. #1200
(Address)
San Francisco, CA 94105
 

 
 
 
Dated:
 
December 2, 2013






--------------------------------------------------------------------------------




EXHIBIT B
LIMITED EXCLUSION NOTIFICATION
THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and the Company does not require
you to assign or offer to assign to the Company any invention that you developed
entirely on your own time without using the Company’s equipment, supplies,
facilities or trade secret information except for those inventions that either:
1. Relate at the time of conception or reduction to practice of the invention to
the Company’s business, or actual or demonstrably anticipated research or
development of the Company; or
2. Result from any work performed by you for the Company.
To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.
This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.
I ACKNOWLEDGE RECEIPT of a copy of this notification.
 
 
 
 
 
By:
/s/ Hilarie Koplow-McAdams
 
 
Hilarie Koplow-McAdams
 
 
 
 
Date:
29-NOV-2013

 
 
WITNESSED BY:
 
/s/ Mark J. Sachleben
 
Mark J. Sachleben
(PRINTED NAME OF REPRESENTATIVE)






--------------------------------------------------------------------------------




EXHIBIT C
 
 
 
 
TO:
New Relic, Inc.
 
 
 
 
FROM:
Hilarie Koplow-McAdams
 
 
 
 
SIGNED:
/s/ Hilarie Koplow-McAdams
 
 
 
 
DATE:
29-NOV-2013
 
 
 
 
SUBJECT:
Previous Inventions
 

1. Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
New Relic, Inc. (the “Company”) that have been made or conceived or first
reduced to practice by me alone or jointly with others prior to my engagement by
the Company:
 
 
 
 
 
 
 
 
ý
  
No inventions or improvements.
 
 
 
 
 
 
 
☐
  
See below:
 
 
 
  
 
 
 
 
  
 
 
 
 
  
 
 
 
 
 
 
☐
 
Additional sheets attached.

2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):


 
 
 
 
 
 
 
 
 
Invention or Improvement
  
Party(ies)
  
Relationship
 
 
 
 
1.
 
 
  
 
  
 
 
 
 
 
2.
 
 
  
 
  
 
 
 
 
 
3.
 
 
  
 
  
 

 
☐
Additional sheets attached.








